Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	Regarding Claims 14 and 22 the closest art discloses the claimed apparatus and method, except the cited art does not disclose a displacement device including a movable platform supporting the shaft, the displacement device operable for displacing the build plate between a first position wherein the build surface of the build plate is received in the process chamber for receiving on the build surface of the build plate the bath of powdered material configured to be solidified, and a second position wherein the build surface of the build plate is positioned for preparation of the build surface of the build plate, the movable platform comprising a horizontal axis for rotation of the build plate about the horizontal axis between the first position and the second position in combination of the other elements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham, can be reached at 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761